DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "gradually" in claim 25 is a relative term that renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how quickly the amount of release over time can decrease and qualify as 
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 21-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (US PGPub No. 2007/0129283) in view of Gooberman et al. (US Patent No. 6,203,813 – see IDS), O’Neill et al. (US PGPub No. 2003/0170305 – see IDS), and McKinney et al. (US Patent No. 8,916,195 – henceforth McKinney B).
	McKinney et al. teach the reduction of food cravings to invoke weight loss by the administration of opioid antagonist and a -melanocyte stimulating hormone (see abstract and paragraphs 23 and 71). Specifically, a patient population with a body mass index (BMI) greater than 25 is of interest in the method where the administration of this combination of actives achieves weight loss (see paragraph 70 and examples). The BMI is taught to indicate whether a subject has a normal weight, is overweight, or is obese (see paragraph 70). Naloxone in combination with bupropion is an exemplified oral combination that produces weight loss at 10% of initial weight every six months and can be adjusted as desired (see example 6; instant claims 28-33). Determination of this loss implicitly requires measuring the weight of the patient after administration. The administration of the drugs is not explicitly taught to occur via an implant.
Gooberman et al. teach of the advantage of converting a daily oral therapy regimen to a sustained release implant therapy regimen (see column 13 lines 41-48). Naltrexone is exemplified and explicitly taught in the implant (see column 5 lines 22-34 and example 2). 

O’Neil et al. teach biodegradable subcutaneous implants that provide a declining rate of release of its active over time as it degrades (see paragraphs 12 and 57, example 6, claims 1, 3, 14, 38, 44, and 53-56; instant claims 21-22 and 27). Embodiments of the invention with naltrexone are detailed as multi-pellet implants and tested in rats and humans showing gradually diminishing amounts of naltrexone release over an extended timespan (see examples 1, and 3-6, figures 13, 16, and 19; instant claims 23-25). The human test showed daily blood concentrations of naltrexone ranging from 1 to 15 ng/ml which is similar to that shown instantly as achieving weight loss (see instant specification tables 1-4 and 6-7; instant claim 21). More broadly, O’Neil et al. teach the benefit of the multi-unit implant permitting more comfort for patients than single unit implants (see paragraph 71). Delivery durations are envisioned to span from more than 40 days to at least 3 years, where naltrexone is provided from the implant set at an amount of 1 to 20 g (see paragraphs 31 and 34; instant claim 21). This narrow dosage range embraces the instantly claimed values and overlaps the instantly claimed range, thereby rendering these claimed limitations obvious (see instant claims 21 and 37-40). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). This delivery duration range also implies that full 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention treat to patients with naltrexone in order to reduce their BMI via weight loss as suggested by McKinney et al. More specifically, it would have been obvious to reach this end by subcutaneously administering a set of implants as taught by O’Neill et al. where both naltrexone and bupropion are present in each implant to recapitulate the impact of their oral administration as taught by McKinney B The conversion of an oral administration to a subcutaneous implant administration would have been obvious based upon the guidance by Gooberman et al. of the benefit of such a transition as the application of the same technique to a similar product in order to yield the same improvement. Further, the implant of O’Neill et al. demonstrates achieving similar blood concentration levels of naltrexone as the sustained release orally administered naltrexone of McKinney B. Thus the implantation of their implants with their envisioned range of naltrexone amount as multiple pellets would have been .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. in view of Gooberman et al., O’Neill et al., and McKinney B as applied to claims 21-34 and 37-40 above, and further in view of McElroy et al. (Primary Care Companion CNS Disorders 2013 15(3):e1-e8).
McKinney et al. in view of Gooberman et al., O’Neill et al., and McKinney B render obvious the limitations of instant claim 21, but do not discuss dietary counseling.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention treat to add dietary counseling as discussed by McElroy et al. to the method of McKinney et al. in view of Gooberman et al., O’Neill et al., and McKinney B to further support their goal of weight loss because the combination of drugs and desired outcome in the modified McKinney et al. teachings are the same as that in McElroy et al. Therefore claim 35 is obvious over McKinney et al. in view of Gooberman et al., O’Neill et al., McKinney B, and McElroy et al.

	
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. in view of Gooberman et al., O’Neill et al., McKinney B, and McElroy et al. as applied to claim 35 above, and further in view of Wai et al. (The Spine Journal 2008 8:195-202).
McKinney et al. in view of Gooberman et al., O’Neill et al., McKinney B, and McElroy et al. render obvious the limitations of instant claim 35 where a registered dietician provides nutritional counseling to aid in weight loss. The licensure of the provider of this counseling is not detailed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a licensed dietician as taught by Wai et al. to provide the nutritional therapy for the method of McKinney et al. in view of Gooberman et al., O’Neill et al., McKinney B, and McElroy et al. This choice would have been obvious because the therapy involves both medicinal treatment and counseling and Wai et al. detail licensure as the desirable credentialing for the providers of such therapy. Therefore claim 36 is obvious over McKinney et al. in view of Gooberman et al., O’Neill et al., McKinney B, McElroy et al., and Wai et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615